     Case 3:20-cv-01088-WQH-AGS Document 11 Filed 05/24/21 PageID.133 Page 1 of 4



 1                             UNITED STATES DISTRICT COURT
 2                           SOUTHERN DISTRICT OF CALIFORNIA
 3    Norman P. BLANCO,                                  Case No. 3:20-cv-1088-WQH-AGS
 4                                     Petitioner,
                                                         REPORT AND RECOMMENDATION
 5    v.                                                 TO GRANT RESPONDENT’S
                                                         MOTION TO DISMISS (ECF 7)
 6    Raybon JOHNSON, Warden,
 7                                    Respondent.
 8
 9          Petitioner’s deadline for seeking federal habeas was June 8, 2011. He instead waited
10    until 2020 to file a habeas petition, nine years late. Because neither statutory nor equitable
11    tolling excuses this untimeliness, his petition should be dismissed.
12                                         BACKGROUND
13          After Norman Blanco appealed his convictions for assault with a firearm and other
14    crimes, the California Supreme Court denied review on March 10, 2010. (ECF 8-3, at 1.)
15    A decade later, Blanco filed a state habeas petition, which the California Court of Appeal
16    rejected as untimely. (ECF 8-4, at 2.) On June 15, 2020, Blanco submitted the present
17    request for federal habeas relief on the same grounds. (ECF 1, at 16.) Respondent now
18    moves to dismiss this federal petition as untimely. (ECF 7-1, at 6.)
19                                           DISCUSSION
20          A person in state custody must file a petition for federal habeas within one year from
21    the “date on which the judgment became final by the conclusion of direct review or the
22    expiration of the time for seeking such review.” 28 U.S.C. § 2244(d). But a “petition can
23    also be timely, even if filed after the one-year period has expired, when statutory or
24    equitable tolling applies.” Jorss v. Gomez, 311 F.3d 1189, 1192 (9th Cir. 2002) (citation
25    omitted).
26          The California Supreme Court denied review here on March 10, 2010. (ECF 8-3,
27    at 1.) Blanco did not seek certiorari, so the judgment became final when the “ninety-day
28    certiorari period” lapsed on June 8, 2010. See Bowen v. Roe, 188 F.3d 1157, 1159 (9th Cir.

                                                     1
                                                                                3:20-cv-1088-WQH-AGS
     Case 3:20-cv-01088-WQH-AGS Document 11 Filed 05/24/21 PageID.134 Page 2 of 4



 1    1999) (citation omitted). The federal habeas statute of limitations expired one year later,
 2    on June 8, 2011. See 28 U.S.C. § 2244(d). Because Blanco’s federal habeas petition was
 3    filed June 15, 2020―more than nine years after the deadline―it is late unless either
 4    statutory or equitable tolling applies. (See ECF 1.)
 5    A.    Statutory Tolling
 6          The one-year limitation is tolled when a petitioner has “a properly filed application
 7    for State post-conviction or other collateral review” until the California Supreme Court
 8    rejects the final collateral attack. See 28 U.S.C. § 2244(d)(2); see also Roy v. Lampert,
 9    465 F.3d 964, 968 (9th Cir. 2006). While pursuing a state post-conviction petition, the one-
10    year limitation is not reset but merely paused. See, e.g., Bunn v. Warden Salinas Valley St.
11    Prison, No. C 09-0251 PJH (PR), 2013 WL 5692930, at *1 (N.D. Cal. Oct. 15, 2013).
12          When the one-year statute of limitations expired here in June 2011, Blanco had not
13    yet filed a state post-conviction relief petition. “Section 2244(d)(2) cannot ‘revive’ the
14    limitation period once it has run (i.e., restart the clock to zero); it can only serve to pause a
15    clock that has not yet fully run.” Smith v. Davis, No. C 14-3122 RS (PR), 2015 WL
16    5029336, at *2 (N.D. Cal. Aug. 25, 2015). Blanco’s state post-conviction relief petition,
17    first filed in February 2020, did not restart the clock when it was denied the next month.
18          And there’s a second problem with Blanco’s statutory tolling argument: His state
19    post-conviction petition was not “properly filed” for statutory-tolling purposes. See Allen v.
20    Siebert, 552 U.S. 3, 6 (2007). Because Blanco filed his state habeas petition “more than 13
21    years after he was initially sentenced and more than 11 years after he was resentenced with
22    no explanation for the delay,” the California Court of Appeal barred the petition as
23    untimely under California law. (ECF 8-4, at 2.) A “state postconviction petition is . . . not
24    ‘properly filed’ if it was rejected by the state court as untimely.” Allen, 552 U.S. at 6
25    (citation omitted); see also Pace v. DiGuglielmo, 544 U.S. 408, 414 (2005) (“When a
26    postconviction petition is untimely under state law, that is the end of the matter for purposes
27    of § 2244(d)(2).” (quotation marks omitted)). So, for both reasons, statutory tolling is
28    unavailable here.

                                                     2
                                                                                  3:20-cv-1088-WQH-AGS
     Case 3:20-cv-01088-WQH-AGS Document 11 Filed 05/24/21 PageID.135 Page 3 of 4



 1    B.    Equitable Tolling
 2          Blanco also does not benefit from equitable tolling, which is a judge-made exception
 3    to the statute of limitations for exceptional circumstances. See Holland v. Florida, 560 U.S.
 4    631, 645-49 (2010). Under Holland, a petitioner would qualify for equitable tolling if “he
 5    shows (1) that he has been pursuing his rights diligently, and (2) that some extraordinary
 6    circumstance stood in his way and prevented timely filing.” Id. at 649 (quotation marks
 7    and citation omitted). A non-exhaustive list of extraordinary circumstances includes:
 8    “egregious” attorney negligence, see Spitsyn v. Moore, 345 F.3d 796, 801 (9th Cir. 2003);
 9    “actual innocence,” see McQuiggin v. Perkins, 569 U.S. 383, 386 (2013); denial of “access
10    to . . . legal files” while imprisoned, see Espinoza-Matthews v. California, 432 F.3d 1021,
11    1027-28 (9th Cir. 2005); relying on prior statutory requirements during case pendency, see
12    Nedds v. Calderon, 678 F.3d 777, 784 (9th Cir. 2012); or some other high obstacle not
13    brought about by petitioner’s own actions. See Spitsyn, 345 F.3d at 799. The petitioner
14    “bears the burden of showing that equitable tolling is appropriate.” Espinoza-Matthews,
15    432 F.3d at 1026 (citation omitted).
16          Blanco presents no extraordinary circumstances beyond his control that prevented
17    him from filing a habeas petition within the one-year limitation. His response to
18    defendant’s motion to dismiss only reiterates the arguments in his petition without
19    addressing timeliness. (See generally ECF 9.) Waiting nine years to pursue both state and
20    federal habeas relief cannot qualify as a diligent pursuit of Blanco’s habeas right. So,
21    equitable tolling is unavailable.
22          Because Blanco’s late petition cannot be saved by any tolling, the Court
23    recommends dismissing it with prejudice as “the untimeliness can never be rectified.” See
24    Bautista v. Hatton, No. LACV1606632VBFKK, 2016 WL 6137405, at *5 (C.D. Cal.
25    Oct. 19, 2016).
26    C.    Certificate of Appealability
27          A district court must “issue or deny a certificate of appealability when it enters a
28    final order adverse to the [habeas] applicant.” Rule 11(a), Rules Governing § 2254 Cases,

                                                   3
                                                                               3:20-cv-1088-WQH-AGS
     Case 3:20-cv-01088-WQH-AGS Document 11 Filed 05/24/21 PageID.136 Page 4 of 4



 1    28 U.S.C. foll. § 2254 (2020). A certificate of appealability is authorized “only if the
 2    applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.
 3    § 2253(c)(2). To meet this threshold, “a petitioner must show that reasonable jurists could
 4    debate whether the petition should have been resolved in a different manner or that the
 5    issues presented were adequate to deserve encouragement to proceed further.” Harris v.
 6    Kernan, No. 18CV274-MMA (RBM), 2019 WL 527426, at *1 (S.D. Cal. Feb. 11, 2019)
 7    (citing Miller-El v. Cockrell, 537 U.S. 322, 336 (2003)).
 8          As a dismissal with prejudice constitutes a “final order adverse to the applicant,” the
 9    Court must consider whether to grant petitioner a certificate of appealability. Because
10    Blanco filed his habeas petition over nine years late and no tolling applies, the Court
11    concludes that no “reasonable jurists could debate whether the petition should have been
12    resolved in a different manner.” See Harris, 2019 WL 527426, at *1. So, the Court
13    recommends denying a certificate of appealability.
14                                          CONCLUSION
15          The Court recommends that the following orders be entered:
16          1. Respondent’s motion to dismiss the habeas petition is GRANTED.
17          2. Blanco’s petition is DISMISSED with prejudice.
18          3. The Court DECLINES to issue a certificate of appealability.
19          Within 14 days of service of this report, the parties must file any objections to it. See
20    28 U.S.C. § 636(b)(1). The party receiving such an objection has 14 days to file any
21    response. Fed. R. Civ. P. 72(b)(2).
22    Dated: May 19, 2021
23
24
25
26
27
28

                                                    4
                                                                                 3:20-cv-1088-WQH-AGS
